                                                                              1 34
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 1 of




     1

     2

     3

     4

     5

     6

     7

     8               TRANSCRIPT OF YOUTUBE VIDEO TITLED:

     9            GUNS POINTED AND 12 OFFICERS DON'T KNOW
                         THE LAW MIAMI BEACH, FLORIDA
   10
                                 POSTED 6-27-18
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22    Transcribed by Janet Betancourt, RPR, FPR, and Notary

   23    Public in and for the State of Florida at Large.

   24

   25
                                                                              2 34
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 2 of




     1                 MR. TAYLOR:    What's up everybody?    Soloyaker

     2         here.    I'm on my way to Miami today going to a

     3         Florida carry event.      This is going to be a really

     4         good event.    I actually had a phone call.      I'll

     5         put a link in the description below, but I called

     6         them, and they weren't having no open carry.

     7                 So today is going to be interesting to go

     8         to Miami and to see what Miami PD has to say

     9         about some of us like-minded individuals open

   10          carrying today.    So I will catch you on the

   11          flip side.    I've got another two hours to get

   12          to where I've got to go so I'll catch you

   13          there.   All right?    Later guys.

   14                  (Music playing)

   15                  MR. TAYLOR:    What's up, Bud?   How you doing?

   16                  PARK RANGER:   Good morning.

   17                  MR. TAYLOR:    How you doing?

   18                  PARK RANGER:   That's got to go away.

   19                  MR. TAYLOR:    What does?

   20                  PARK RANGER:   That gun right there.

   21                  MR. TAYLOR:    Why?

   22                  PARK RANGER:   Because you can't carry open.

   23                  MR. TAYLOR:    I can open --

   24                  UNIDENTIFIED SPEAKER:    Florida statute for

   25          you, sir.
                                                                              3 34
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 3 of




     1                MR. TAYLOR:    Yeah, yeah.   I just want to let

     2         you know, man, I'm not trying to give you a hard

     3         time, but I'm just letting you know it's

     4         completely legal for me to do this.

     5                PARK RANGER:    Okay.

     6                UNIDENTIFIED SPEAKER:     That's the Florida

     7         statute.

     8                MR. TAYLOR:    If you want to go ahead and get

     9         your superiors here.

   10                 PARK RANGER:    This just passed?

   11                 MR. TAYLOR:    No, no.   Ten, twelve years.     Go

   12          ahead and get your superiors here and get them

   13          here so we can get this dealt with so that we

   14          can --

   15                 UNIDENTIFIED SPEAKER:     So we can all enjoy

   16          our day.

   17                 MR. TAYLOR:    We are trying to catch fish.

   18          We are trying to catch dinner, and you are kind of

   19          -- if you need to, get FWC as well so they can

   20          check our fishing license at the end of the day.

   21                 UNIDENTIFIED SPEAKER:     Florida statute

   22          allows open carry.

   23                 MR. TAYLOR:    Florida statute.    And your city

   24          statute -- your city ordinances don't mean

   25          anything.
                                                                              4 34
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 4 of




     1                 PARK RANGER:   Here you go.

     2                 MR. TAYLOR:    Oh, thanks, Bud.   I know this.

     3         I was trying to help you.      This is for you, Bud.

     4         No?   All right.

     5                 PARK RANGER:   First of all, I'm not a police

     6         officer.    I'm a park ranger.

     7                 MR. TAYLOR:    That's fine.   We just see a

     8         badge.   We are trying to be respectful, but at the

     9         same time you are telling us we can't do this and

   10          we are telling you we can.

   11                  PARK RANGER:   Open carry -- it's concealed

   12          carry.

   13                  MR. TAYLOR:    No, no, no.

   14                  PARK RANGER:   Do you have a license for

   15          that?

   16                  MR. TAYLOR:    You don't need a license.

   17          That's why we were trying to give you this.

   18                  PARK RANGER:   Do you have a concealed

   19          weapons license?

   20                  UNIDENTIFIED SPEAKER:     Yes.

   21                  PARK RANGER:   You do?

   22                  MR. TAYLOR:    I don't.

   23                  PARK RANGER:   Okay.   That's an issue.    I

   24          think it's going to be an issue.

   25                  MR. TAYLOR:    It's not going to be an issue.
                                                                              5 34
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 5 of




     1         Here you go, Buddy.

     2                 PARK RANGER:   I don't need a piece of paper

     3         with words on it.

     4                 MR. TAYLOR:    It's the Florida statute.

     5                 PARK RANGER:   I'm putting a call into my

     6         supervisor.

     7                 MR. TAYLOR:    I'm surprised you haven't heard

     8         of this statute before.

     9                 PARK RANGER:   Never heard that one.

   10                  UNIDENTIFIED SPEAKER:      This is what we are

   11          here for, to educate the public.

   12                  MR. TAYLOR:    I called.   No, nobody ever

   13          knows.   I tried.

   14                  UNIDENTIFIED SPEAKER:      Is there a

   15          (inaudible) to this park?

   16                  MR. TAYLOR:    The kids section.   It was a

   17          little concerning to just -- I don't want to scare

   18          people, but at the same time, like, how are you

   19          all doing?

   20                  UNIDENTIFIED SPEAKER:      Good morning, sir.

   21                  MR. TAYLOR:    I got water over here.    They

   22          are all sealed bottles if you want one.

   23                  We don't know.    We just do this and you

   24          know.

   25                  UNIDENTIFIED SPEAKER:      Seems like people
                                                                              6 34
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 6 of




     1         doesn't matter.

     2                MR. TAYLOR:   Sorry you don't know the law.

     3                MR. TAYLOR:   If you can refer to me as a

     4         white male because I am actually a white male.

     5         I'm half Irish, so that makes a difference.

     6                UNIDENTIFIED SPEAKER:     The red in your

     7         beard.

     8                MR. TAYLOR:   I got a little Afro.      I got

     9         some Asian in me too.     That's why I'm a little

   10          more white than anything.

   11                 UNIDENTIFIED SPEAKER:     You are not much

   12          darker than I am.    I spend my life in the sun.       My

   13          legs are a different story.

   14                 MR. TAYLOR:   It's so like -- it's the Afro

   15          guy.   It's the black guy.     Why does it always got

   16          to be the black guy?

   17                 He's, like, I'm going to get promoted to

   18          friggin -- no more bicycle riding for me.

   19                 How are you doing?

   20                 UNIDENTIFIED SPEAKER:     Good morning.

   21                 UNIDENTIFIED SPEAKER:     Dude, I have to go to

   22          the bathroom so bad.

   23                 MR. TAYLOR:   I feel you man.     Like, dude,

   24          that's why I tried -- like, all these events I try

   25          to do, I try to keep it where there's a bathroom.
                                                                              7 34
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 7 of




     1         It's so hard.    It is so hard.

     2                UNIDENTIFIED SPEAKER:     Good morning guys.

     3         What's going on?

     4                (Crosstalk)

     5                UNIDENTIFIED SPEAKER:     Hey man, what's up?

     6         What are you guys up to?

     7                MR. TAYLOR:   Well, we are waiting for Miami

     8         PD.

     9                UNIDENTIFIED SPEAKER:     Are they on the way?

   10                 MR. TAYLOR:   Yeah.

   11                 UNIDENTIFIED SPEAKER:     Whose that?

   12                 MR. TAYLOR:   Park ranger.

   13                 UNIDENTIFIED SPEAKER:     The park ranger said

   14          what we are doing is illegal.

   15                 MR. TAYLOR:   You can't do this.     The guy

   16          with the Afro, he's like totally not carrying a

   17          concealed weapons license.

   18                 UNIDENTIFIED SPEAKER:     He's like you don't

   19          have a concealed -- you're definitely illegal.

   20                 MR. TAYLOR:   You are definitely going to

   21          jail today, Buddy.

   22                 UNIDENTIFIED SPEAKER:     He asked do you have

   23          a concealed carry permit.

   24                 (Crosstalk)

   25                 MR. TAYLOR:   I tried.    Here.   No.   At this
                                                                              8 34
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 8 of




     1         point I don't even need a fishing pole.        I got a

     2         fishing pole right behind me.      I don't give a

     3         fuck.

     4                 Here they come and he's telling people to

     5         go the other way.

     6                 (Inaudible Chatter.)

     7                 UNIDENTIFIED SPEAKER:    I was expecting at

     8         least 20 officers.     So five and all these side

     9         arms.

   10                  MR. TAYLOR:   All right, everybody.     Eric

   11          Friday, Eric, Kevin, everybody that you know,

   12          we've got a little police interaction happening

   13          here down here at Miami.      We are just going to

   14          keep this going live just so that there's no -- no

   15          bullshit.

   16                  We are all fishing.    We are all open

   17          carrying, and completely legal.      And we are

   18          about to find out what's going to go down.

   19          This should be it.     This should be a good

   20          interaction.    They should be, like, hey, just

   21          respect the law and that's what we are doing.

   22                  Even though the park ranger did say

   23          something about me having an Afro and being

   24          a -- maybe we won't say an African American

   25          male, but just saying something about my Afro,
                                                                              9 34
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 9 of




     1         but we'll see what happens.

     2                POLICE OFFICER:    Hands down.    Don't move for

     3         the gun.

     4                MR. TAYLOR:   I ain't touching my gun man.

     5         Put it on your head.

     6                (Audio cuts out.)

     7                POLICE OFFICER:    Put it on your head.

     8                MR. TAYLOR:   Why?   What's going on man?

     9         What's going on, guys?      I'm not resisting.    Not

   10          resisting.    Not resisting.    I don't know what's

   11          going on.

   12                 POLICE OFFICER:    We'll explain to you now.

   13                 MR. TAYLOR:   I'm letting you know within the

   14          Florida statute it's locked and loaded, buddy.

   15          It's a server holster.      Please.   Sit down?   Are

   16          you telling me to sit down?

   17                 POLICE OFFICER:    Sit down.

   18                 MR. TAYLOR:   I'm sitting down.     I'm trying.

   19                 POLICE OFFICER:    We are going to explain it

   20          to you.

   21                 MR. TAYLOR:   Excuse me, Officer.     I'm not

   22          trying to resist, but you see that little paper

   23          over there?    You see that paper?     Excuse me, sir.

   24                 POLICE OFFICER:    We'll talk about that.

   25                 MR. TAYLOR:   You see that paper?
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 1010of 34




     1                 POLICE OFFICER:     We'll deal with it.     Have a

     2          seat for me first.     Uncross your legs.

     3                 MR. TAYLOR:    This is -- this is -- hey, I do

     4          not consent.    I'm trying to preach my fourth, my

     5          fifth, my first, my second.       This is all a bunch

     6          of bullshit.

     7                 I just don't know what's going on, guys,

     8          because you should know the friggin open carry

     9          statute while you are fishing, hunting or

    10          camping, but obviously you don't.        This is --

    11          this is against my second amendment right.

    12                 POLICE OFFICER:     We can have our

    13          conversation about it in just a second.

    14                 UNIDENTIFIED SPEAKER:      Yes, sir.

    15                 MR. TAYLOR:    Am I under arrest?

    16                 POLICE OFFICER:     No, sir.   You are just

    17          being detained right now.

    18                 MR. TAYLOR:    For what?    For being a legal

    19          citizen?    This is a bunch of friggin -- hey guys.

    20          Fuck man.

    21                 (Inaudible Chatter).

    22                 MR. TAYLOR:    Excuse me, sir.     Do you see

    23          that over there by that black bag?        There's a

    24          Florida statute right there that will help you

    25          understand why we are out here.
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 1111of 34




     1                 POLICE OFFICER:     Do you have any other

     2          weapons?

     3                 MR. TAYLOR:    No, sir.    But, sir, you see

     4          where I'm looking -- not mine.       Excuse me, sir.

     5          Officer Villa or Villamont (phonetic)?        Excuse me,

     6          sir, Mitchell?    Can you look at that little paper

     7          right there next to that black bag?        It will

     8          explain the Florida statute law open carrying

     9          while fishing, hunting and camping.        I'm just

    10          trying to help you out.

    11                 POLICE OFFICER:     We'll figure it out.

    12                 MR. TAYLOR:    I understand.    Sir, I don't

    13          consent to you searching my bag.

    14                 POLICE OFFICER:     Reference what?

    15                 MR. TAYLOR:    I told you about the little

    16          friggin -- that paper right there that would

    17          explain that we are all legal citizens, and we are

    18          not doing anything illegal.

    19                 This is -- yeah, I got squid and shrimp.

    20          I'm fishing.    I'm trying to be legal, sir.

    21                 I'm trying to help you out, man.       Right

    22          now, this is not -- this is not helping me out.

    23          This is --

    24                 POLICE OFFICER:     Do you know what it is?

    25                 MR. TAYLOR:    What is it?
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 1212of 34




     1                  POLICE OFFICER:    Officer safety, your

     2          safety.

     3                  MR. TAYLOR:   I wasn't threatening nobody.

     4                  POLICE OFFICER:    I know but we --

     5                  MR. TAYLOR:   I wasn't hurting nobody.      My

     6          name is Mike Taylor.      What do you want to know?

     7                  POLICE OFFICER:    My name is Mitchell.

     8                  MR. TAYLOR:   Okay.   See, as a man to man I'm

     9          trying to help you out.

    10                  POLICE OFFICER:    Okay.   And we are going to

    11          get there.

    12                  MR. TAYLOR:   You see that paper there?      Hey,

    13          I do not consent to any search or seizures of my

    14          property, sir.    I'm not doing anything illegal.

    15                  POLICE OFFICER:    I understand the situation.

    16                  MR. TAYLOR:   If I'm doing something

    17          illegal --

    18                  POLICE OFFICER:    Is that your name, Taylor?

    19                  MR. TAYLOR:   Yes, sir.    If I was doing

    20          something illegal, I'm all about saying yeah, I'm

    21          friggin complying.     But I'm not doing nothing

    22          illegal.

    23                  POLICE OFFICER:    We'll get there.     We don't

    24          know.

    25                  MR. TAYLOR:   But, sir, I'm asking you to
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 1313of 34




     1          look at that paper right there right next to that

     2          black bag.

     3                 POLICE OFFICER:     And we will.

     4                 MR. TAYLOR:    You got to treat me like a

     5          friggin --

     6                 POLICE OFFICER:     I'm treating you like I

     7          would treat my own son.      You could be my own son.

     8                 MR. TAYLOR:    If your son was fishing or

     9          hunting, and he was open carrying while fishing,

    10          hunting or camping legally, would you treat your

    11          son like this?    No, no.    Real man to man -- you

    12          just asked me.

    13                 POLICE OFFICER:     Yes.   And I'll tell you

    14          why.   Okay?   Because in this environment that we

    15          live --

    16                 MR. TAYLOR:    I'm sorry.    I'm sorry that

    17          there are legal citizens that do the right thing,

    18          but you are treating me like an illegal citizen

    19          like I'm doing something wrong.       I'm not.

    20                 POLICE OFFICER:     If there's no problem, then

    21          there's no problem, but we have to get there

    22          first, okay?

    23                 MR. TAYLOR:    Hey, Jonah, can you help these

    24          guys understand that I'm not a friggin illegal

    25          citizen and not doing anything wrong?
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 1414of 34




     1                 POLICE OFFICER:     We'll get there.

     2                 MR. TAYLOR:    Yeah.

     3                 POLICE OFFICER:     We'll get there.

     4                 MR. TAYLOR:    Right now, dude, I've got a bad

     5          rotator cuff right now.       My shoulder is messed up.

     6          Can you help me out?     Can you hook me in the

     7          front?

     8                 POLICE OFFICER:     Just chill.

     9                 MR. TAYLOR:    Can you hook me in the front so

    10          -- my shoulder is messed up.

    11                 POLICE OFFICER:     Yes, yes.

    12                 MR. TAYLOR:    Come on, man.    I'm asking man

    13          to man.   I'm not doing nothing illegal.        We have

    14          not resisted.    I'm just asking to be hooked in the

    15          front so I can't --

    16                 POLICE OFFICER:     You got to stay back there.

    17                 MR. TAYLOR:    Hey, hey.    Hey, excuse me.

    18          Hey, start recording.      Please record.    Hey news.

    19          Hey, you are -- by the first amendment you can

    20          start recording.     Please, please record.      Please

    21          pick up your camera and start recording man.         You

    22          know you can.    No, I'm not making --

    23                 UNIDENTIFIED SPEAKER:      Just let them do

    24          their thing.

    25                 UNIDENTIFIED SPEAKER:      We are completely
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 1515of 34




     1          legal what we are doing.

     2                 MR. TAYLOR:    But they are treating -- I've

     3          got friggin shoulder problems and I'm asking to be

     4          hooked in the front because my shoulder.

     5                 POLICE OFFICER:     Relax, relax.    Enough is

     6          enough.   Relax.

     7                 MR. TAYLOR:    You guys tell me enough is

     8          enough.

     9                 POLICE OFFICER:     Relax, relax.

    10                 MR. TAYLOR:    You took my gun.     You are

    11          treating me like crap.      This ain't cool, man.      You

    12          know, you wouldn't treat your son like this.         You

    13          know better.

    14                 POLICE OFFICER:     Yes, I would.

    15                 MR. TAYLOR:    No, you wouldn't.

    16                 POLICE OFFICER:     You are not being

    17          mistreated.    Just relax.

    18                 MR. TAYLOR:    I'm asking because my shoulder

    19          man.

    20                 POLICE OFFICER:     I'll help you out, but we

    21          got to assess the situation in a second.         You are

    22          carrying on.    You are putting drama where drama

    23          does not need to be.

    24                 MR. TAYLOR:    You guys brought the drama.       I

    25          didn't bring the drama.      They pointed guns at me.
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 1616of 34




     1          I didn't point guns at anybody.

     2                  POLICE OFFICER:    Every time we get a gun

     3          call like that --

     4                  MR. TAYLOR:   That's -- that's -- that's the

     5          problem with friggin people in the world is that

     6          there's nut bags, and we are a bunch of legal

     7          citizens, and you are pointing guns at me like I'm

     8          trying to kill somebody.      I'm fishing.    You guys

     9          are out of your mind.

    10                  UNIDENTIFIED SPEAKER:     When it's all said

    11          and done, Michael, the attorney is going to handle

    12          it, and we are all going to have a nice day.

    13                  Let Eric do his thing.     Eric will do his

    14          thing.

    15                  MR. TAYLOR:   No, no, even from the phone

    16          call.    I even called Miami PD, if I go down

    17          fishing in Miami, you can see it on YouTube.         You

    18          guys should have already been notified by our

    19          lawyers from Florida Carry.

    20                  UNIDENTIFIED SPEAKER:     We notified them.

    21                  MR. TAYLOR:   Yeah, yeah.    Believe me, dude,

    22          I've done my homework.      I know the law.     That's

    23          why we are here is because it's a legal right, and

    24          you guys are treating me like an illegal -- like

    25          some kind of -- this is BS.       This is a bunch of BS
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 1717of 34




     1          right now.

     2                 UNIDENTIFIED SPEAKER:      It's not worth the

     3          breath.   Let them do their investigation.        Let

     4          them do their thing, and we'll get back on our

     5          way.

     6                 MR. TAYLOR:    I'm asking just so I can be

     7          hooked in the front so I can deal with my

     8          shoulder.    They are treating me -- dude, you might

     9          as well go ahead and call fucking -- I need a

    10          paramedic.    My shoulder is messed up because of

    11          you guys keeping in this, and I'm asking, asking.

    12          I need a paramedic.     Can I get some assistance?       I

    13          need some medical assistance.       Please?

    14                 I need medical assistance, sir.

    15                 POLICE OFFICER:     What's wrong with you?

    16                 MR. TAYLOR:    My shoulder.    I've got rotator

    17          cuff problems, and right now because of my

    18          shoulder and being detained right now and I'm

    19          asking for help.     Nobody wants to help.      Okay.   Go

    20          ahead and call them.     Get them here.

    21                 Thank you for calling me a white male

    22          because, you know, that's the real deal right

    23          there.

    24                 POLICE OFFICER:     We are going to take care

    25          of you.
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 1818of 34




     1                 MR. TAYLOR:    Good, good.    You should because

     2          that's my right.

     3                 POLICE OFFICER:     Watch your legs.

     4                 MR. TAYLOR:    I'm not going to watch

     5          anything.    Dude, leave my phone alone.      I do not

     6          consent to you touching any of my property.

     7                 Dude, I've got a paper right there on

     8          this black back pack.

     9                 UNIDENTIFIED SPEAKER:      You got a copy of the

    10          statute right here.

    11                 MR. TAYLOR:    You guys don't know your laws,

    12          and you don't know your rules, and this is

    13          retarded.

    14                 UNIDENTIFIED SPEAKER:      We've done this in

    15          every city, Boynton, Lake Worth.

    16                 MR. TAYLOR:    Dude, there was 200 plus people

    17          in Ocala.    There was over 15 people in Fort Pierce

    18          where I'm from.

    19                 UNIDENTIFIED SPEAKER:      We had about 17

    20          people in Lake Worth.      This is the first time

    21          we've had an issue like this.

    22                 MR. TAYLOR:    If you guys actually look at

    23          that piece of paper right over there and look at

    24          it, and it will tell you the Florida statute

    25          790.25, section 3, subsection 8.       But none of you
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 1919of 34




     1          all want to look at it.      You all want to look at

     2          me so like I'm some kind of criminal.

     3                 I'm trying to watch my fishing pole, and

     4          I can't catch fish because, guess what, you

     5          guys are treating me like I'm a criminal, plain

     6          and simple.

     7                 UNIDENTIFIED SPEAKER:      Michael, we are not

     8          changing their minds.      They'll do their

     9          investigation.

    10                 MR. TAYLOR:    I don't care about changing

    11          their mind.    Maybe they will listen.

    12                 UNIDENTIFIED SPEAKER:      They won't.    They are

    13          doing their job.     We are doing our thing out here,

    14          and we will both go our separate ways.

    15                 MR. TAYLOR:    Please don't touch my -- I do

    16          not consent to any of my -- search or seizure of

    17          my property.    Don't touch my fishing pole.

    18                 POLICE OFFICER:     But you are getting a bite.

    19                 MR. TAYLOR:    I don't care.     Like you're some

    20          kind of fisherman, dude.      I catch bigger fish than

    21          you are tall.

    22                 POLICE OFFICER:     Let it go?

    23                 MR. TAYLOR:    I don't care.     Don't touch my

    24          fishing pole, plain and simple.

    25                 POLICE OFFICER:     You get why we got called
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 2020of 34




     1          out here?    You do understand that, right?

     2                 MR. TAYLOR:    Dude, you want to know

     3          something?    I fish every day in Fort Pierce,

     4          Stuart, Jensen Beach everyday, and do you know how

     5          many times I get police interactions?        Zero.

     6                 POLICE OFFICER:     But you get why we got

     7          called out here?     We didn't just show up here

     8          because we wanted to.

     9                 MR. TAYLOR:    I'm sorry the people, public

    10          are not informed about the gun laws here in

    11          Florida.    That's not my problem.

    12                 POLICE OFFICER:     If everything checks out --

    13                 MR. TAYLOR:    You got one, two, three, four,

    14          five, six, seven, eight, nine, ten.        There's ten

    15          of you all here, and I've had guns pointed at me,

    16          and I'm just asking for a little relief off my

    17          shoulder.

    18                 POLICE OFFICER:     If everything checks out,

    19          you guys will be fine.      Rescue coming to check you

    20          out.

    21                 MR. TAYLOR:    Right here.    You can read the

    22          Florida statute right there off that little black

    23          bag right there.     We are all going to be good.

    24          You guys --

    25                 POLICE OFFICER:     If everything checks out,
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 2121of 34




     1          you guys will be fine.

     2                 MR. TAYLOR:    You guys are a friggin joke.       I

     3          knew -- my wife warned me about coming down here.

     4          And I was like, you know something, they are not

     5          going to be that bad.      Forget that.    You guys are

     6          a joke.

     7                 We are all fishing.     That's what we are

     8          doing.

     9                 (Inaudible Chatter.)

    10                 MR. TAYLOR:    You guys are worried about us

    11          carrying guns, man.     Yeah, you guys -- the only

    12          reason you guys can open carry your firearm is

    13          because of the Florida statute, the Florida

    14          statute gives you the right to open carry your

    15          firearm.   Did you know that?      How about that?

    16          Obviously not.

    17                 We are all just fishing.      That's at the

    18          end of the day.     We are just fishing.     Is it

    19          illegal to fish?     Have a bunch of friends get

    20          together and go fishing.      You should friggin go

    21          see the March of our Lives that are trying to

    22          take away your gun rights.      How about them?

    23          That's a crime right there.       Just because they

    24          got a permit you get to say oh, I get to take

    25          away your rights.     Yeah, get out of here.
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 2222of 34




     1                 Can somebody help me out with my

     2          shoulder?    Can I get a water?     Can I get that

     3          water, sir?

     4                 You guys are a bunch of fucking clowns,

     5          bro.

     6                 POLICE OFFICER:     We are going to sit you on

     7          the bench, all right?      Which shoulder?

     8                 MR. TAYLOR:    The left one.

     9                 POLICE OFFICER:     This one hurts?

    10                 MR. TAYLOR:    Yeah.

    11                 POLICE OFFICER:     All right.    We are going to

    12          pick you up on this side.

    13                 MR. TAYLOR:    Hold on.    I'm about to get my

    14          foot under.

    15                 POLICE OFFICER:     There you go.    Sit on the

    16          bench right here.

    17                 MR. TAYLOR:    It's better if I stand up

    18          because that's the way -- I'll sit up against this

    19          fence right here.     But just allow me -- it makes

    20          it better for my shoulder.

    21                 POLICE OFFICER:     Lean up against the pole?

    22                 MR. TAYLOR:    Yeah.   I ain't going nowhere.

    23          You got my gun.     You got everything.     So it's like

    24          why am I going to run?      I wasn't even trying to

    25          hurt nobody.    You know what I mean?      That's the
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 2323of 34




     1          funny thing about this, is nobody was getting

     2          hurt.   Nobody.   And the only person that got hurt

     3          today was me.

     4                  What are you guys going to do about my

     5          vehicle and all the stuff after I got to go to

     6          the hospital because of you guys?        What do I do

     7          then?   You had me at gunpoint.

     8                  UNIDENTIFIED SPEAKER:     Had all of us at

     9          gunpoint.

    10                  MR. TAYLOR:   All of us at gunpoint, dude.

    11          Told me to get down.     Put my hand -- you kidding

    12          me.   Jokes.   Don't even lie about the situation.

    13          What's up?

    14                  (Inaudible Chatter.)

    15                  MR. TAYLOR:   Good, I'm glad.     You guys are

    16          all in the wrong right now.       All of them.

    17                  UNIDENTIFIED SPEAKER:     Don't worry.    Eric is

    18          going to take care of.

    19                  MR. TAYLOR:   Dude, I'm not worried about

    20          Eric.   I'm worried about me.      Dude, I was already

    21          targeted from the friggin park ranger when I was

    22          called with an Afro.     You kidding me?     You kidding

    23          me?   I was already targeted.      The first person

    24          they pointed guns at was me.       I turn right there,

    25          they are pointing guns saying put your hands.          I'm
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 2424of 34




     1          like, whoa, what am I doing wrong?

     2                 All you all are wrong.      Mitchell, you've

     3          been actually somewhat nice until you kind of

     4          got quiet because they all told you to be, but

     5          you know damn well you're in the wrong, wrong.

     6          You wouldn't treat your son like this.        I

     7          wouldn't treat my son like this.

     8                 Dude, my son had a mental illness.         I

     9          would never let my son near a gun.        And you

    10          know that I ain't got no mental problems.         I'm

    11          just out here fishing.      And you guys are

    12          treating me like some kind of African American

    13          criminal.    This is bullshit.

    14                 (Inaudible Chatter.)

    15                 MR. TAYLOR:    Where is this ambulance, man?

    16          My shoulder is screwed up right now, man.

    17                 POLICE OFFICER:     They are on their way.

    18                 MR. TAYLOR:    If you guys got shot, they

    19          would be here a lot quicker.       Because it's me

    20          today, you guys want to take your sweet ass time.

    21          I understand.    Don't worry, man.     Just like I

    22          friggin posted your friggin phone call to Miami PD

    23          about open carry laws.      I'm going to be posting

    24          the same stuff about you guys treating us like a

    25          bunch of criminals.     All ten, 12 of you all
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 2525of 34




     1          compared to the eight of us that were out here

     2          legally fishing.     Legally.   Legal citizens.

     3                 You guys are a bunch of crazy, friggin

     4          nut bags.    Just because our guns are probably

     5          bigger and more powerful than yours.        That's

     6          all I can tell you.

     7                 Like, yeah, can you loosen this left one,

     8          man.   My shoulder is really screwed up, man.

     9          I'm asking because it's in pain, not because

    10          I'm saying I'm trying to get away.        I ain't

    11          running.    Where am I running?     Dude, there's 12

    12          of you all, and there's one of me.        I ain't

    13          running.    Unless you all can't swim, I'm

    14          jumping in the water.      But I ain't jumping in

    15          the water.    Tide is going out.     I'm going out

    16          in the ocean.

    17                 As a matter of fact, hey, before every

    18          one of you all police officers leave I want

    19          your business card or your police ID number in

    20          front of my camera because that is my legal

    21          right to know who I am talking with.

    22                 (Inaudible Chatter.)

    23                 MR. TAYLOR:    Every one of you all.      Yeah,

    24          it's all on this paper right here, but you all

    25          don't want to even look at it.       You don't care.
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 2626of 34




     1          You guys can't read for yourselves or nothing.

     2                 UNIDENTIFIED SPEAKER:      They're not calling

     3          the shots.

     4                 MR. TAYLOR:    I'm not calling the shots.

     5                 UNIDENTIFIED SPEAKER:      I said they are not.

     6                 MR. TAYLOR:    They can figure out for

     7          themselves if they could just read, if they

     8          understand.    Obviously they went to school for law

     9          or at least Florida law and the Florida law is

    10          right there.    All you got to do is read it.

    11                 UNIDENTIFIED SPEAKER:      Can I reel that in?

    12          Can you reel it in?     It just keeps -- thank you.

    13          Might be something on there.       Thank you, I

    14          appreciate it.    I just don't want to lose the rod.

    15          We come out here fishing and the police get to

    16          catch our fish.

    17                 You can toss the hook over the side.

    18                 MR. TAYLOR:    Bunch of clowns, dude.

    19                 (Inaudible Chatter.)

    20                 MR. TAYLOR:    You should let them out here

    21          because we are all legal citizens not trying to

    22          harm anybody at the end of the day.

    23                 Bring them out because they should be

    24          able to come out here and videotape this right

    25          now in front of you all and make you all look
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 2727of 34




     1          like a bunch of clowns because you all know you

     2          doing nothing wrong.

     3                  Can somebody just release this one, just

     4          the left one just a little bit?

     5                  POLICE OFFICER:    They will be here in a

     6          little bit.

     7                  MR. TAYLOR:   Dude, you are saying a little

     8          bit.    And I'm telling you my shoulder is fucking

     9          shot out right now.

    10                  I'm going to need those two guys leaving.

    11          If they leave I need their names and badge

    12          numbers please.     I need all you alls' badge

    13          numbers.    Who wants to start?     All right.

    14          Good.   We got one stepping up right now.

    15                  Where am I going?    You are hurting my

    16          left shoulder, man.

    17                  POLICE OFFICER:    Let me direct you.

    18                  MR. TAYLOR:   Perfect.    Where are we going?

    19                  POLICE OFFICER:    To my car.

    20                  MR. TAYLOR:   Why?

    21                  POLICE OFFICER:    Because you are

    22          uncomfortable.    I'm going to sit you down in the

    23          car so you'll be comfortable.

    24                  MR. TAYLOR:   I don't need to be sat down.

    25          Right now I need your name.
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 2828of 34




     1                  POLICE OFFICER:    I'll give you my name.

     2                  MR. TAYLOR:   I want your name.

     3                  POLICE OFFICER:    I'll write it down for you.

     4                  MR. TAYLOR:   No, you don't need to write it

     5          down.    I need to hear it.

     6                  POLICE OFFICER:    Ferbeyre, F-E-R-B-E-Y-R-E.

     7                  MR. TAYLOR:   And badge number?

     8                  POLICE OFFICER:    140.

     9                  MR. TAYLOR:   Thank you.    And yours, ma'am?

    10                  POLICE OFFICER:    Godall (phonetic) 1084.

    11                  MR. TAYLOR:   1084.   Perfect.    That's a good

    12          start.   There's my ride, right there.       That's

    13          awesome, dude.    You're good.

    14                  POLICE OFFICER:    You've been drinking.

    15                  MR. TAYLOR:   I ain't been drinking nothing,

    16          man.

    17                  POLICE OFFICER:    You smell like alcohol.

    18                  MR. TAYLOR:   I'm sorry I smell like alcohol.

    19          But friggin I got up fucking 6:00        this morning.

    20                  POLICE OFFICER:    You're drunk.

    21                  MR. TAYLOR:   Dude, you are telling me I'm

    22          drunk, and I'm fucking --

    23                  POLICE OFFICER:    You are intoxicated.

    24                  MR. TAYLOR:   You are out of your mind.

    25                  (Inaudible)
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 2929of 34




     1                 MR. TAYLOR:    That's what I'm saying, man.

     2                 PARAMEDIC:    You had the complaint?

     3                 MR. TAYLOR:    Yeah, my shoulder.     I have a

     4          rotator cuff problem and as soon as they put me in

     5          cuffs because my shoulder can't go behind my back,

     6          they been trying -- it's been hurting.

     7                 PARAMEDIC:    Okay.   So you are saying if you

     8          don't have the cuffs on your shoulder is fine?

     9                 MR. TAYLOR:    I'm saying when my shoulder can

    10          have a little more leniency to the front it's not

    11          so bad.    While it's dragging behind me I can't do

    12          anything.    That's the pain is behind.

    13                 PARAMEDIC:    It's not injured?

    14                 MR. TAYLOR:    It's injured.    It's still

    15          injured.    I'm just saying, I tried to ask for

    16          relief, and they don't want to give it to me.

    17                 PARAMEDIC:    When was the rotator cuff

    18          injury?

    19                 MR. TAYLOR:    From back when I was like 25.

    20                 PARAMEDIC:    Was it torn?

    21                 MR. TAYLOR:    Torn, torn.

    22                 PARAMEDIC:    We can't -- for their safety we

    23          can't tell them to take the cuffs off.

    24                 MR. TAYLOR:    I'm not saying -- I've been

    25          asking just for relief so I can bring it to the
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 3030of 34




     1          front.   You are telling me you can't.       I'm just

     2          saying that's what I've been asking for is just a

     3          little relief.

     4                  PARAMEDIC:    I'm going to feel both of them.

     5          Go ahead and relax.

     6                  Put this ice pack under there, okay?

     7                  Everything feels intact.     I don't feel

     8          any crepitus.    We are pressing, and you are not

     9          really complaining of pain.

    10                  POLICE OFFICER:    Why are you moving around

    11          so much?

    12                  MR. TAYLOR:   Because of my shoulder.      Like I

    13          said, man, you can check me.       I got nothing to

    14          hide.    My shoulder is really fucked.

    15                  POLICE OFFICER:    You are moving around too

    16          much.

    17                  MR. TAYLOR:   I understand.    There might be a

    18          magazine in my back left pocket.

    19                  (Inaudible)

    20                  UNIDENTIFIED SPEAKER:     Illegally detained.

    21          They took our IDs away.

    22                  MR. TAYLOR:   The whole time he was like you

    23          are going to go to jail.

    24                  UNIDENTIFIED SPEAKER:     He just went to the

    25          ambulance for the AC.
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 3131of 34




     1                  MR. TAYLOR:   I was trying to make a fucking

     2          statement, like saying, hey, you want to be rude

     3          and disrespectful.

     4                  UNIDENTIFIED SPEAKER:     They didn't need to

     5          cuff any of us.

     6                  MR. TAYLOR:   None of us.

     7                  UNIDENTIFIED SPEAKER:     That wasn't

     8          necessary.

     9                  MR. TAYLOR:   I got to get my fucking gun

    10          back.

    11                  UNIDENTIFIED SPEAKER:     This has my phone.

    12          I'm on the phone with Eric Friday and Richard

    13          right now.

    14                  MR. TAYLOR:   Dude, I went live.     I went live

    15          on fucking when that whole thing went down.

    16                  UNIDENTIFIED SPEAKER:     They are like, oh, so

    17          we saw Michael's video.      Was there others?

    18                  I was, like, no, you saw Michael's phone

    19          video.   Michael has Go Pro video and Steve has

    20          Go Pro video.    They are like oh, perfect.       They

    21          filmed most of the time .

    22                  MR. TAYLOR:   Mine shut off while I was in

    23          the back of the cruiser.

    24                  UNIDENTIFIED SPEAKER:     I shouldn't have my

    25          face covered for the fucking news.
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 3232of 34




     1                  MR. TAYLOR:   It don't matter.     I can't

     2          believe they shut the whole thing down because

     3          what?

     4                  UNIDENTIFIED SPEAKER:     I think it's funny

     5          that PBSO is more tolerant.

     6                  MR. TAYLOR:   I was this close to bringing a

     7          shotgun with me.

     8                  UNIDENTIFIED SPEAKER:     I was going to do a

     9          carbon.    If we would have had carbons on us --

    10                  MR. TAYLOR:   At this point now, now it's

    11          almost to the point where you specifically could

    12          keep coming back.     The guy was like, did you see

    13          the sign.    I said if it's a city ordinance, your

    14          city ordinance means absolutely nothing.

    15                  UNIDENTIFIED SPEAKER:     It says it right

    16          there in parenthesis.

    17                  MR. TAYLOR:   Doesn't matter.     City

    18          ordinances do not mean anything in the State of

    19          Florida.

    20                  UNIDENTIFIED SPEAKER:     It exempts --

    21                  UNIDENTIFIED SPEAKER:     Actually, that's not

    22          true because all the other weapons aren't

    23          preempted, so they can say shit about our knives.

    24          That's why I didn't pursue that route because my

    25          pocket knife.
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 3333of 34




     1                 MR. TAYLOR:    Well, I got a bunch of blood

     2          and fish guts on my knife.      So they are probably

     3          like this mother fucker is stabbing people.

     4                 There's Chris.    That's the contact you

     5          need to get right there.      That's Chris.

     6                 (Inaudible Chatter.)

     7                 (Video concluded.)

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:19-cv-22303-KMW Document 58-3 Entered on FLSD Docket 02/03/2021 Page 3434of 34




     1                       REPORTER CERTIFICATE

     2

     3                I, JANET BETANCOURT, Registered

     4    Professional Reporter, Florida Professional

     5    Reporter, certify that I was authorized and did

     6    transcribe the foregoing video and that this

     7    transcript is a true record to the best of my

     8    ability of the video recording.

     9                I further certify that I am not a

    10    relative, employee, attorney, or counsel for any of

    11    the parties nor am I a relative or employee of any

    12    of the parties' attorney or counsel connected with

    13    the action, nor am I financially interested in the

    14    action.

    15
                      Dated this 12th day of January 2021.
    16

    17

    18                        ___________________________________
                              JANET BETANCOURT
    19                        Florida Professional Reporter
                              Registered Professional Reporter
    20

    21

    22

    23

    24

    25
